IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

BILLY COMER,                         NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-4386

STATE OF FLORIDA ,

      Appellee.

_____________________________/

Opinion filed January 14, 2015.

An appeal from the Circuit Court for Calhoun County.
Allen L. Register, Judge.

Billy Comer, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, CLARK, and MARSTILLER, JJ., CONCUR.